ON MOTION FOR REHEARING
GRAVES, Presiding Judge.
In his motion for rehearing appellant again complains of the fact that after Mrs. Stitts had made the answer set out in the original opinion that the state then asked her whether or not he had been convicted of a burglary prior to that time. There was no answer made to this question, and the court immediately instructed the jury not to consider the same. The same thing occurred when the prosecutor asked her whether or not the appellant had been convicted of an aggravated assault. Upon objection, the court instructed the jury not to consider the question, and also admonished the county attorney to forget her testimony and not consider it for any purpose.
We think we were correct in disposing of this matter in our original opinion. The motion for rehearing is therefore overruled.